Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 20140056453) in view of Jang (US 20160064814) in view of Pugh (US 20120236524).
As to Claim 2, Olsen teaches a hearing aid device comprising a tympanic lens, a chassis as output transducer assembly 100 having a retention structure 110 comprising a stiff support 120 extending along a portion of the retention structure. The stiff support 120 may comprise a pair of arms comprising a first arm 121, a second arm 123 opposite the first arm, and an intermediate portion 125 extending between the first arm and the ) comprise an integrated component such as an injection molded unitary component comprising a modulus of elasticity and dimensions so as to provide the resilient spring 140 and the stiff support 110. See at least [0208] and [0209] the stiff support 120 and resilient spring 140 can be configured to couple the output transducer 130 to the eardrum TM when the retention structure is placed. Regarding the following : a PCM circuit; an antenna stack positioned in the chassis having a top, sides and a bottom Olsen teaches a [0129], BTE circuitry, and circuitry to rectify sound [0244] and further teaches wireless transmission circuitry [0126] but does not explicitly teach:  
a PCM circuit; an antenna stack positioned in the chassis having a top, sides and a bottom, the antenna stack comprising: a coil antenna having a first and second side, the first side of the coil antenna forming the top of the antenna stack; a backing iron having a first and second side, the first side of the backing iron being attached to the second side of the coil antenna; and a spacer having a first and second side, the first side of the spacer being attached to the second side of the backing iron and the second side of the spacer forming the bottom of the antenna stack. However, Jang in related field ( antennas for electronic devices) teaches the antenna stack comprising: a coil antenna having a first and second side ( as an NFC antenna 6 with NFC coil 6a, Figure 17, [0183]), the first side of the coil antenna forming the top of the antenna stack ( 6a, NFC antenna coil 6a made of any shape of a spiral, rectangle, circle, and oval on a flexible printed circuit board (FPCB) 6b made of a synthetic resin such as, for a backing iron having a first and second side, the first side of the backing iron being attached to the second side of the coil antenna ( a magnetic field shield sheet 10 for NFC and wireless charging according to a first embodiment of the present invention includes: at least one layer of thin magnetic sheet 2, by thermally treating an amorphous alloy or nanocrystalline alloy ribbon and then performing a flake treatment process to be separated and/or cracked into a plurality of fine pieces 20; a protective film 1 that is adhered on top of the thin magnetic sheet 2; a double-sided tape 3 that is adhered on a bottom of the thin magnetic sheet 2; and a release film 4 that is separably adhered on a lower surface of the double-sided tape 3. See at least [0064]. The thin magnetic sheet 2 may include, for example, a thin ribbon made of an amorphous alloy or a nanocrystalline alloy. Also, see [0188]; and a spacer having a first and second side, the first side of the spacer being attached to the second side of the backing coil and the second side of the spacer forming the bottom of the antenna stack ( the NFC antenna 6 is attached to the magnetic field shield sheet 10 by using the double-sided tape 30b, and also a double-sided tape 3 that is adhered on a bottom of the thin magnetic sheet 2 of the sheet 10, Figures 16, 17, [0064], [0188], Figure 18). Regarding, a conformal coating material covering the top and sides of the antenna stack sealing the top and sides of the antenna stack from moisture ingress, Jang teaches the composite sheet 
Regarding the following: a battery stack, the battery stack comprising: a rechargeable battery having a first and second side, the first side of the rechargeable battery being attached to the second side of the spacer; a printed circuit board attached to the rechargeable battery, Jang further teaches the antenna stack (antenna module 103, Figure 18) stacked on battery 7 having first side attached to the double sided tap 3 of the sheet 10 of the antenna module103 and second side attached to the mobile device 101, but does not explicitly teach the battery stack being positioned in the chassis, connected to the PCM circuit, comprising: a rechargeable battery having a first and second side, the first side of the rechargeable battery being attached to the second side of the spacer; a printed circuit board attached to the rechargeable battery.
Pugh in related field (stacked integrated components of electronic devices) teaches a coil antenna 1210 stacked on technology layer 1215 which is connected to battery layers 1230. Since the technology layer 1215 shows a battery charger, the battery is 
Also, since the gaps formed within the layers of the shield 10 are filled within double sided tape to close the pores capable of trapping air [0168], thus preventing it from corrosion or moisture. Therefore, Jang teaches protecting the antenna from a conformal coating material covering the top and sides of the antenna stack sealing the top and sides of the antenna stack for moisture ingress. However, conformal coating is a well-known method applied to any electrical component to protect it from moisture. See at least https://en.wikipedia.org/wiki/Conformal coating. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to protect the antenna stack with a well-known conformal coating. Pugh further teaches and a second coating material covering all outer surfaces of the battery and the printed circuit board, sealing the battery stack from moisture ingress,  on [0101], the layers that are used to form the battery may have an ability to evolve gasses. In these embodiments, the materials that form the battery layers may have a sealant layer placed around the battery layers to contain the electrolyte and other materials within the confines of the battery and to protect the battery from mechanical 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNITA JOSHI/Primary Examiner, Art Unit 2651